23 Mich. App. 646 (1970)
179 N.W.2d 208
CONLON
v.
STATE TREASURER
Docket No. 8,267.
Michigan Court of Appeals.
Decided May 1, 1970.
*647 E. Reed Fletcher, for plaintiffs.
Richard R. Robinson, for intervening plaintiffs.
Before: BRONSON, P.J., and QUINN and DANHOF, JJ.
PER CURIAM.
Plaintiffs, abutting property owners, petitioned Livingston County Circuit Court to alter the plat of "Kirk's Landing Long Lake" by closing the stub-end of Lakeside Drive on October 29, 1968. After investigation by the Conservation Department and filing of a consent by the Attorney General the petition was granted by judgment dated January 28, 1969. Over nine months later nonabutting lot owners petitioned to intervene and to have the judgment set aside. An order was entered October 1, 1969, granting the petitioners the right to intervene and setting aside the judgment. From this order plaintiffs attempted to appeal by filing a claim of appeal on October 3, 1969.
An order setting aside a judgment is interlocutory and may be reviewed only after grant of leave to appeal by this Court. An order setting aside a judgment has the same effect as an order granting a new trial and the latter is reviewable only by way of leave to appeal. MCLA § 600.308 (Stat Ann 1970 Cum Supp § 27A.308), GCR 1963, 801, 806. Benmark v. Steffen (1968), 9 Mich. App. 416; Solner Investment Company v. Thoms (1966), 2 Mich. App. 189; Sears, Roebuck & Co. v. Holmes (1966), 2 Mich. App. 190; see also, 3 Honigman & Hawkins, Michigan Court Rules Annotated (2d ed), p 193.
No application for leave to appeal was filed in this case, and this Court is without jurisdiction to entertain this appeal.
*648 "When a court is without jurisdiction of the subject matter, any action with respect to such a cause, other than to dismiss it, is absolutely void." Fox v. Board of Regents of the University of Michigan (1965), 375 Mich. 238, 242; Standard Building Products Company v. Woodland Building Company (1965), 1 Mich. App. 434; City of Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich. App. 161; Earp v. City of Detroit (1968), 11 Mich. App. 659; Hope v. Weiss (1968), 12 Mich. App. 404; Chevrolet Local 659, UAW-CIO v. Reliance Insurance Companies (1970), 21 Mich. App. 123.
The appeal is therefore dismissed. No costs, appellees not having initiated a motion to dismiss pursuant to GCR 1963, 817.5.